UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-1394



GAIL EVANS,

                                               Plaintiff - Appellant,

          versus


WILLIAMSBURG    TECHNICAL   COLLEGE;   CLIFTON
ELLIOTT, a/k/a Rusty Elliott, individually and
in his official capacity as agent and Dean of
Instruction of Williamsburg Technical College;
RONALD HAMPTON, in his official position as
acting President of Williamsburg Technical
College,

                                              Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:03-cv-03939-TLW)


Submitted:    January 10, 2008             Decided:   January 25, 2008


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James L. Bell, THE BELL LAW FIRM, P.A., Charleston, South Carolina,
for Appellant. Charles J. Boykin, Karla McLawhorn Hawkins, BOYKIN,
DAVIS & HAWKINS, L.L.C., Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Gail Evans appeals the district court’s order accepting

the recommendation of the magistrate judge and granting summary

judgment   in   favor    of   her     former   employer    on   her   claims   of

discrimination, retaliation, and hostile work environment brought

under Title VII of the Civil Rights Act of 1964, as amended, 42

U.S.C. §§ 2000e to 2000e-17 (2000), her claim under 42 U.S.C.

§ 1983 (2000), and her state law claim of intentional infliction of

emotional distress. This court reviews a district court’s grant of

summary judgment de novo.       Higgins v. E.I. DuPont de Nemours & Co.,

863 F.2d 1162, 1167 (4th Cir. 1988).           Summary judgment may only be

granted when “there is no genuine issue as to any material fact and

. . . the moving party is entitled to a judgment as a matter of

law.”    Fed. R. Civ. P. 56(c).        With this standard in mind, we have

reviewed the materials before us on appeal and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district   court.       See   Evans    v.   Williamsburg    Tech.     Coll.,   No.

4:03-cv-03939-TLW (D.S.C. Mar. 29, 2007).            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                        AFFIRMED




                                       - 2 -